DETAILED ACTION
Status of Claims
Claims 1-2 and 5-10 are currently pending in the application. Claims 3-4 have been canceled.
Receipt is acknowledged of Applicant’s response / amendment filed on January 3rd, 2022 and that has been entered. 
Applicant’s response and amendments / arguments have been fully considered and found persuasive with respect to the rejection of claims 1-8 under 35 U.S.C. §102 (a)(1), and the rejection is hereby withdrawn and hence, all remaining pending claims 1-2 and 5-8 have been examined and found allowable over the prior art of record.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Gregory Lowen on January 12, 2022. 
 The application has been amended as follows: 
a.          Claims 9-10 have been canceled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626